t c no united_states tax_court audrey j walton petitioner v commissioner of internal revenue respondent docket no filed date p established and funded with corporate stock two substantially identical grantor retained annuity trusts grat’s bach grat had a 2-year term during which p retained the right to receive an annuity in the event that p died prior to expiration of the 2-year term the remaining scheduled annuity payments were to be made to her estate the balance of the trust property would then be paid to the remainder beneficiaries held for purposes of determining the value under sec_2702 i r c of the gift effected upon creation of each grat p’s retained qualified_interest is to be valued as an annuity for a specified term of years rather than as an annuity for the shorter of a term certain or the period ending upon p’s death held further sec_25_2702-3 example gift_tax regs 1s an invalid interpretation of sec_2702 i r c -- - richard b covey and jerome j caulfield for petitioner carmen m baerga and marie ef small for respondent opinion nims judge respondent determined a deficiency in federal gift_tax against petitioner for in the amount of sbig_number the sole issue for decision is the valuation under sec_2702 of gifts resulting from petitioner’s creation of two grantor retained annuity trusts grat’s unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in versailles missouri prior to date petitioner was the sole owner of and held in her name big_number shares of common_stock of wal- mart stores inc a publicly traded entity then on date petitioner established two substantially identical grat’s each of which had a term of years and was funded by a transfer of big_number shares of the above wal-mart stock the fair_market_value of the wal-mart stock on that date was dollar_figure75 per share and the consequent initial fair_market_value of each trust was dollar_figure according to the provisions of each grat petitioner was to receive an annuity amount equal to dollar_figure percent of the initial trust value for the first 12-month_period of the trust term and dollar_figure percent of such initial value for the second 12-month_period of the trust term in the event that petitioner’s death intervened the annuity amounts were to be paid to her estate the sums were payable on december of each taxable_year but could be paid up through the date by which the federal_income_tax return for the trust was required to be filed the payments were to be made from income and to the extent income was not sufficient from principal any excess income was to be added to principal upon completion of the 2-year trust term the remaining balance was to be distributed to the designated remainder beneficiary petitioner’s daughter ann walton kroenke was the beneficiary so named under one trust instrument petitioner’s daughter nancy walton laurie was named in the other bach trust was irrevocable prohibited additional contributions specified that the grantor’s interest was not subject_to commutation and mandated that no payment be made q4e- during the trust term to any person other than the grantor or the grantor’s estate the two trustees for each respective trust were petitioner and the daughter for whose benefit the trust was created the following payments were made to petitioner from each of the grat’s date of form of number of value per amount _of payment payment shares share payment cash sdollar_figure cash dollar_figure stock big_number dollar_figure00 dollar_figure cash dollar_figure cash dollar_figure cash dollar_figure cash dollar_figure stock big_number dollar_figure cash dollar_figure cash dollar_figure stock big_number dollar_figure big_number dollar_figure the assets of each grat were exhausted upon the final payment of stock in june of as all income and principal had been distributed to petitioner pursuant to the scheduled annuity payments since the aggregate amount of annuity payments called for by each trust instrument was dollar_figure dollar_figure percent x dollar_figure dollar_figure percent x dollar_figure each grat - resulted in a dollar_figure shortfall in annuity payments to the grantor and left no property to be delivered to the remainder beneficiary petitioner timely filed a united_states gift and generation-skipping_transfer_tax return form_709 for the taxable_year therein petitioner valued at zero the gifts to her daughters of remainder interests in the grat’s petitioner represented that the value of her retained interests in the grat’s equaled percent of the value of the wal-mart stock on the date of the transfer thus eliminating any taxable gift to the remaindermen respondent subsequently issued a notice_of_deficiency determining that petitioner had understated the value of the gifts resulting from her establishment of the two grat’s petitioner now concedes on brief that the gift occasioned by each grat should be valued at dollar_figure while respondent asserts that the taxable value of each gift by petitioner is dollar_figure discussion i general rules sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any taxpayer pursuant to sec_2512 the value of the transferred property as of the date of the gift shall be considered the amount_of_the_gift generally where property is transferred in trust but the donor - - retains an interest in such property the value_of_the_gift is the value of the property transferred less the value of the donor’s retained_interest see sec_25_2512-5a gift_tax regs sec_25_2512-5t d temporary gift_tax regs fed reg date however if the gift in trust is to a family_member as defined in sec_2704 the value_of_the_gift is determined subject_to the limitations of sec_2702 see id as pertinent herein sec_2702 provides sec_2702 special valuation rules in case of transfers of interests in trusts a valuation rules -- in general --solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in paragraph valuation of retained interests -- a in general --the value of any retained_interest which is not a qualified_interest shall be treated as being zero b valuation of gualified interest --- the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 providing for use of valuation tables prescribed by the secretary for annuities life interests etc b qualified_interest --for purposes of this section the term qualified_interest means---- any interest which consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts which are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in paragraph or regulations promulgated under sec_2702 define and expand upon certain of the terms employed in sec_2702 retained denotes held by the same individual both before and after the transfer in trust sec_25_2702-2 gift_tax regs the statutory definition of qualified_interest is likewise elucidated in the following manner qualified_interest means a qualified_annuity_interest a qualified_unitrust_interest or a qualified_remainder_interest sec_25 a gift_tax regs a qualified_annuity_interest in turn is an interest that meets all the requirements of sec_25_2702-3 and d sec_25_2702-2 gift_tax regs the above-referenced paragraph b of sec_25_2702-3 gift_tax regs requires that a qualified_annuity_interest consist of an irrevocable right to receive a fixed amount payable to or for the benefit of the holder of the annuity - - interest for each taxable_year of the term sec_25 b gift_tax regs in this context a fixed amount is either a stated dollar amount or a fixed fraction or percentage not to exceed percent of the fixed fraction or percentage payable in the preceding year of the initial fair_market_value of the property transferred to the trust as finally determined for federal tax purposes sec_25_2702-3 gift_tax regs in either case the fixed amount must be payable periodically but not less frequently than annually see id paragraph d of sec_25_2702-3 gift_tax regs then adds the following requirement dealing with the term of the annuity interest the governing instrument must fix the term of the annuity or unitrust_interest the term must be for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods sec_25 d gift_tax regs furthermore the trust instrument must also prohibit distributions from the trust to or for the benefit of any person other than the holder of the qualified_annuity_interest during the term of the qualified_interest see sec_25_2702-3 gift_tax regs il contentions of the parties respondent contends that in establishing each grat petitioner created three separate and distinct interests the annuity payable to her during her lifetime the --- - contingent_interest of her estate to receive the annuity payments in the event of her death prior to expiration of the year trust term and the remainder_interest granted to her daughter of these three it is respondent’s position that only the first interest but not the second constitutes a qualified_retained_interest within the meaning of sec_2702 and the regulations promulgated thereunder respondent particularly relies upon sec_25_2702-3 example gift_tax regs hereinafter example as a valid interpretation of the statute and as governing the issues involved in this case hence according to respondent only the value of an annuity payable for the shorter of years or the period ending upon petitioner’s death may be subtracted from the fair_market_value of the stock in calculating the value of the taxable gift made by reason of petitioner’s establishment of the grat’s respondent concludes that the present_value of the retained qualified_interest in each grat was dollar_figure and the taxable gift dollar_figure consisting of the estate’s contingent_interest of sdollar_figure and the remainder_interest of dollar_figure conversely petitioner maintains that for valuation purposes under sec_2702 each grat is properly characterized as creating only two separate interests a retained annuity payable for a fixed term of years and a remainder_interest in favor of her daughter petitioner further asserts that the -- - former in its entirety is a qualified_interest within the meaning of the statute accordingly it is petitioner’s position that the retained_interest to be subtracted in computing the amount of the taxable gift occasioned by each grat is to be valued as a simple 2-year term annuity without regard to any mortality factor using this method petitioner calculates the retained annuity as having a value of dollar_figure such that each grat effected a gift of dollar_figure to the extent that example would appear to suggest otherwise petitioner avers that the example is an invalid and unreasonable interpretation of sec_2702 petitioner argues that the example is unsupported by statutory language or legislative_history and is inconsistent with other regulations and examples especially sec_25_2702-3 gift_tax regs in the alternative petitioner claims that even if example is a permissible interpretation of the statute on substantive grounds it 1s procedurally invalid as issued in violation of the notice and comment provisions of the administrative procedures act u s c sec_553 til application as pertinent here sec_2702 provides a facially simple formula for valuation value of property transferred in trust -- value of any qualified_interest retained by the grantor value of gift applying this formula however requires resolution of potentially complex subsidiary issues for instance in order to determine the amount that may be subtracted the following are among the questions that must be addressed the nature of the interest retained by the grantor the extent to which that interest is qualified and the actuarial value of the gualified interest a the nature of the interest retained commencing with the threshold inguiry of what interest or interests petitioner retained we conclude that even if we were to view the grat indentures as creating separate interests in favor of petitioner and petitioner’s estate both such interests must be construed as retained by petitioner it is axiomatic that an individual cannot make a gift to himself or to his or her own estate an attempt to do so has long been treated at common_law as a retention by the individual of the interest purportedly transferred for example restatement trust sec_2d sec_127 comment b states where the owner of property whether real or personal transfers it in trust to pay the income to himself for a period of years and at the expiration of the period to pay the principal to him he is the sole beneficiary of the trust he is likewise the sole beneficiary where he transfers property in trust to pay the income to himself for life and on his death to pay the principal to his estate or to his personal_representatives hence because petitioner could not as a matter of law give an interest in property to her estate she by default retained all interests in the 2-year term annuities set forth in the trust documents such interests thus were as required by the regulations held by the same individual both before and after the transfer in trust sec_25_2702-2 gift_tax regs b the extent of the qualified_interest having therefore decided that petitioner either individually or through her estate retained the 2-year annuities in their entirety we next consider the extent to which these interests are qualified in this connection sec_2702 itself provides only that qualified_interest means any interest which consists of the right to receive fixed amounts payable not less freguently than annually sec_2702 since a simple 2-year annuity would appear to fall within this definition we turn to whether relevant regulations set forth additional restrictions the regulatory provision which enumerates the permissible terms for a qualified annuity mandates that the term be for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods sec_25_2702-3 gift_tax regs petitioner thus contends that her 2-year annuities are sanctioned by the second of these three options and may be valued as such respondent however asserts that petitioner’s annuities are in fact of the third listed type - - and cites example and sec_25_2702-3 example gift_tax regs among others in support of this position example states as follows a transfers property to an irrevocable_trust retaining the right to receive percent of the net fair_market_value of the trust property valued annually for years if a dies within the 10-year term the unitrust_amount is to be paid to a’s estate for the balance of the term a’s interest is a qualified_unitrust_interest to the extent of the right to receive the unitrust payment for years or until a’s prior death sec_25_2702-3 example gift_tax regs provides a transfers property to an irrevocable_trust retaining the right to receive the greater of dollar_figure or the trust income in each year for a term of years upon expiration of the 10-year term the trust is to terminate and the entire trust corpus is to be paid to a’s child provided that if a dies within the 10-year term the trust corpus is to be paid to a’s estate a’ss annual payment right is a qualified_annuity_interest to the extent of the right to receive dollar_figure per year for years or until a’s prior death and is valued under sec_7520 without regard to the right to receive any income in excess of dollar_figure per year the contingent reversion is valued at zero the amount of a’s gift is the fair_market_value of the property transferred to the trust less the value of the gualified annuity interest we agree with respondent that example if valid would preclude the valuation methodology for which petitioner argues to say that example is not on point because it involves a unitrust rather than an annuity interest would be to rely ona distinction without a substantive difference consequently we are faced squarely with the question of this regulation’s validity the regulations at issue here are interpretative regulations promulgated under the general authority vested in the secretary by sec_7805 hence while entitled to considerable weight they are accorded less deference than would be legislative regulations issued under a specific grant of authority to address a matter raised by the pertinent statute see 467_us_837 chevron 455_us_16 a legislative_regulation is to be upheld unless arbitrary capricious or manifestly contrary to the statute chevron u s a inc v natural_resources defense council inc supra pincite with respect to interpretative regulations the appropriate standard is whether the provision ‘implement s the congressional mandate in some reasonable manner ’ united_states v vogel fertilizer co supra pincite quoting 389_us_299 in applying this test we look to the following two-part analysis enunciated by the supreme court when a court reviews an agency’s construction of the statute which it administers it is confronted with two questions first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines congress has not directly addressed the precise question at issue the court does not simply impose its -- - own construction on the statute as would be necessary in the absence of an administrative interpretation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency’s answer is based on a permissible construction of the statute chevron u s a inc v natural_resources defense council inc supra pincite fn refs omitted a challenged regulation is not considered such a permissible construction or reasonable interpretation unless it harmonizes both with the statutory language and with the statute’s origin and purpose see united_states v vogel fertilizer co supra pincite 440_us_472 national muffler we pause to note that before the chevron standard of review was enunciated by the supreme court the traditional standard was simply whether the regulation harmonizes with the plain language of the statute itss origin and its purpose as prescribed by the supreme court in national muffler dealers association v united_states supra pincite as we have observed in a previous case the opinion of the supreme court in chevron failed to cite national muffler and may have established a different formulation of the standard of review see 104_tc_384 in the case before us we conclude that it is unnecessary to parse the semantics of the two tests to discern any substantive difference between them because the result here would be the same under either - because sec_2702 does not speak to the issue of the permissible term for a qualified annuity example does not expressly contradict any statutory language accordingly we focus on the statute’s origin and purpose for further guidance sec_2702 was enacted as part of the omnibus budget reconciliation act of publaw_101_508 sec stat legislative history’ describes the aims which prompted the measure the committee is concerned about the undervaluation of gifts valued pursuant to treasury tables based on average rates of return and life expectancy those tables are seldom accurate in a particular case and therefore may be the subject of adverse selection because the taxpayer decides what property to give when to give it and often controls the return on the property use of treasury tables undervalues the transferred interests in the aggregate more often than not therefore the committee determines that the valuation problems inherent in trusts and term interests in property are best addressed by valuing sec_2702 originated in the senate version of the omnibus budget reconciliation act of publaw_101_508 stat see h conf rept 1991_2_cb_560 the senate bill was prepared under very limited time constraints see cong rec in order to avoid delay the bill was brought to the floor without printing a formal report of the senate budget committee see id in lieu thereof the report language that had been submitted to the budget committee for inclusion in its report by the senate_finance_committee relating to the bill’s provisions within the finance committee’s jurisdiction including sec_2702 was printed in the congressional record see id the text of the senate version of sec_2702 the subject of the report language printed in the congressional record was identical in all material respects to the statute ultimately enacted see id pincite8 retained interests at zero unless they take an easily valued form--as an annuity or unitrust_interest by doing so the bill draws upon present law rules valuing split_interests in property for purposes of the charitable deduction cong rec the legislative record then goes on to explain the statute’s intended operation the bill requires that the value of a remainder_interest be determined by subtracting the value of the income_interest from the value of the entire property the bill provides that the value of an interest retained by the transferor or an applicable_family_member is zero unless such interest is a qualified_interest a qualified_interest is a right to receive fixed amounts payable at least annually a right to receive amounts payable at least annually which are a fixed percentage of the trust’s assets determined annually or a non-contingent remainder_interest if all the other interests in the trust are gualified payments a qualified_interest generally would be valued under present law eg by reference to sec_7520 thus a person who makes a completed_transfer of nonresidential property in trust and retains the right to the income of the trust for a term of years and a reversionary right or a testamentary general_power_of_appointment with respect to trust corpus is treated as making a transfer equal to the value of the whole property in contrast the creation of a_trust the only interests in which are an annuity for a term of years and a noncontingent remainder_interest is valued under present law these interests are similar to those permitted in charitable split-interest_trusts under sec_664 id pincite0 n based on these statements it is clear that the principal objective of sec_2702 was to prevent undervaluation of gifted -- - interests moreover the foregoing language reflects that the statute was designed primarily to restrict a donor’s ability to calculate the amount of a gift by subtracting certain elements of actuarial value that would or might in fact pass to the donee a fixed-term annuity payable to the grantor or the grantor’s estate would therefore appear to fall within the statute’s permissible parameters as elucidated by the legislative_history such an interest would further seem to fall within the class of easily valued rights which the final sentence in the passage above indicates congress envisioned would not be afforded a lesser value under the new rules respondent however characterizes the annuities at issue here as equivalent to the reversionary rights referenced by congress as nongualified rather than to the fixed-term interests approved by the lawmakers in respondent’s view the congressional concern underlying sec_2702 reaches petitioner’s annuities respondent alleges that congress sought to curb the then- current practice of dividing trusts into numerous interests and selectively retaining interests based on mortality such as reversions respondent points out the common estate_planning device of creating a_trust with a term short enough that the grantor’s risk of dying during the term would be minimal in which the grantor retained both an income_interest anda contingent reversion in the trust corpus to take effect in the event of his or her death during the term the value_of_the_gift to the remaindermen would then be calculated by subtracting actuarial amounts for each of these interests despite the negligible chance that the reversion would become operative respondent then goes on to frame the annuities payable to petitioner’s estate as no different in substance from such reversions respondent’s position is that both represent separate rights to receive property contingent upon the grantor’s death during the trust term because contingent rights not fixed or ascertainable at the creation of the trust do not fall within any of the three forms defined as qualified in sec_2702 respondent maintains that both are properly valued at zero on this basis respondent argues that example is consistent not only with the purpose of sec_2702 but also with other regulations which deal with post-death interests particularly sec_25_2702-3 example gift_tax regs respondent further contends that congress’ reference to a_trust consisting only of a fixed-term annuity and a noncontingent remainder was describing a situation different from that of petitioner here respondent avers that the scenario contemplated by the lawmakers was one in which the donor transferred the lead annuity to an entity with perpetual life and retained a noncontingent remainder according to respondent only in that - - context 1s it possible for a donor to create strictly an annuity for a term of years and a noncontingent remainder hence it is only that kind of situation which respondent claims is sanctioned by the mention of an annuity for a specified term of years in sec_25_2702-3 gift_tax regs with the result that there exists no inconsistency between example and such regulatory section in response to this latter argument we would simply point out that the statute does not contemplate a transfer of the lead annuity to a perpetual-life entity see sec_2702 sec_2704 defining member_of_the_family for purposes of bringing a transaction within the sec_2702 rules we therefore turn to respondent’s broader contentions regarding example 5’s consistency with the underlying purpose of sec_2702 on this issue we conclude that the annuities here are more akin to the fixed-term interests cited with approval in the legislative_history than to the reversionary interests identified as leading to undervaluation we base our conclusions on the statutory text on the above-quoted policy concerns and on the comparable situation in the sec_664 context dealing with valuation of split-interest gifts to charity to which the legislative_history alludes --- - with respect to the text itself the short answer is that an annuity for a specified term of years is consistent with the sec_2702 definition of a qualified_interest a contingent reversion is not as regards policy permitting reduction to gift value for reversionary interests was resulting in arbitrary and abusive elimination of value which was intended to and typically did pass to the donee donors were subtracting the full actuarial value of a reversionary_interest in the trust corpus and were not merely treating their retained interests as an annuity for a fixed term of years although we acknowledge that in the case of a reversion at least the egquivalent of the term annuity’s value would be payable to the grantor or the grantor’s estate in all events congress was entitled to require that interests be cast in one of three specified forms to receive the favorable treatment afforded qualified interests accordingly the commissioner is equally justified in assigning a zero value to reversionary interests outside the scope of the statutory definition and refusing to consider whether such interests can have the practical effect of a different form of interest not chosen by the grantor see sec_25_2702-3 example gift_tax regs in contrast there exists no rationale for refusing to take into account for valuation purposes a retained_interest of which -- - both the form and the effect are consistent with the statute we further observe that respondent’s attempts to equate the estate’s rights here with other contingent post-death interests are premised on the bifurcation of the estate’s interest from that of petitioner yet given the historical unity between an individual and his or her estate we believe such separation is unwarranted where the trust is drafted in the form of a specified interest retained by the grantor with the estate designated only as the alternate_payee of that precise interest this is the result that would obtain if the governing instrument were simply silent as to the disposition of the annuity in the event of the grantor’s death during the trust term additionally any other construction would effectively eliminate the qualified term-of- years annuity a result not contemplated by congress moreover we note in this connection that the commissioner has defined noncontingent for purposes of determining a qualified_remainder_interest as follows an interest is non-contingent only if it is payable to the beneficiary or the beneficiary’s estate in all events sec_25_2702-3 gift_tax regs we are satisfied that this principle is equally applicable in the circumstances at bar for similar reasons we decline respondent’s invitation to treat term annuities payable toa grantor or the grantor’s estate as having two separate holders for purposes of the regulatory reguirement of sec_25 - - b gift_tax regs that the annuity amount be payable to or for the benefit of the holder of the annuity interest for each taxable_year of the term lastly we observe that the legislative_history indicates sec_2702 was to draw upon the rules for valuing split- interest gifts to charity under sec_664 sec_664 deals with charitable_remainder annuity trusts and unitrusts for which a tax deduction is available yet under this statute respondent apparently acknowledges that an annuity payable for a term of years to an individual or the individual’s estate is valued as a fixed-term interest sec_1_664-2 income_tax regs provides that the present_value of an annuity is to be computed in accordance with regulations promulgated under sec_2031 such regulations in turn contain the following example example annuity payable for a term of years the decedent or the decedent’s estate was entitled to receive an annuity of dollar_figure a year payable in equal guarterly installments at the end of each quarter throughout a term certain at the time of the decedent’s death the sec_7520 rate was percent a quarterly payment had just been made prior to the decedent’s death and payments were to continue for more years under table b in sec_20_2031-7 for the interest rate of percent the factor for the present_value of a remainder_interest due after a term of years is converting the factor to an annuity factor as described in paragraph d iv a of this section the factor for the present_value of an annuity for a term of years i sec_3 the adjustment factor from table k in sec_20_2031-7 at an interest rate of percent for guarterly annuity payments made at the end of the period i sec_1 the present_value of the annuity is therefore dollar_figure dollar_figure x x - sec_20_2031-7t d example temporary estate_tax regs fed reg date see also pre-1999 sec_20_2031-7 example estate_tax regs it strikes us as incongruous that respondent is willing to recognize the full value of a term annuity whether payable to a taxpayer or to the taxpayer’s estate when to do so will reduce the amount of a charitable deduction but refutes this approach when it will decrease the amount of a taxable gift thus given the above authorities we construe each of the subject grat’ss as creating a single noncontingent annuity interest payable for a specified term of years to the undifferentiated unit of petitioner or her estate we further conclude that congress meant to allow individuals to retain gualified annuity interests for a specified term of years and that the proper method for doing so is to make the balance of any payments due after the grantor’s death payable to the grantor’s estate we hold that example is an unreasonable interpretation - - and an invalid extension of sec_2702 and we need not reach the issue of whether it was adopted in violation of the administrative procedures act accordingly the qualified_interest retained by petitioner in each grat here is an annuity payable for a specified term of years c the actuarial value of the qualified interests having decided the nature and extent of the qualified interests retained by petitioner we say a few words regarding the calculation of their actuarial value in compliance with sec_2702 these interests are to be valued under sec_7520 there appears however to be some disagreement between the parties as to the mechanics of this computation they seem to differ with respect to how properly to account for the timing of the payments and the partial years involved where a grat is established other than on january because we believe we note that sec_25_2702-3 example gift_tax regs hereinafter example was cited and its alleged underlying rationale was alluded to in support of our holding in cook v commissioner t cc in that case neither party challenged the validity of any regulations promulgated under sec_2702 and it is not the typical practice of this court to raise such issues sua sponte suffice it to say at this point that we would have reached the same result absent any reliance on example the spousal interests at issue there were in fact contingent in a sense violative of the policy behind sec_2702 they would never take effect if the spouse were to predecease the grantor and any value attributable thereto would pass to the donee the statute does not sanction treatment of such interests as qualified - - that such issues are more appropriately dealt with when fully articulated pursuant to rule proceedings we defer from expressing any opinion on this matter at the present time to reflect the foregoing decision will be entered under rule reviewed by the court wells chabot swift ruwe whalen colvin halpern chiechi laro vasquez gale and marvel jj agree with this opinion beghe foley and thornton jj did not participate in the consideration of this opinion
